[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
A motion to strike challenges the legal sufficiency of a complaint, counterclaim cross claim, prayer for relief, answer or special defense. Practice Book 152; Deutsche Bank Co. v. Hermann, 4 Conn. Super. Ct. 771 (september ([September] 28, 1989, Cioffi, J.). A disclosure of defense is not a pleading listed in 152 and, therefore, may not be challenged with a motion to strike. Dohn v. Simone, 8 Conn. Super. Ct. 879 (July 20, 1993, Lewis, J.); Deutsche Bank Co. v. Hermann, supra, 772, see also Burns v. Bennett, 220 Conn. 162,167 n. 7, 595 A.2d 877 (1991), citing Jennings v. Parsons,71 Conn. 413, 42 A. 76 (1899). If a party "`has disclosed as required, and satisfied the court of his belief and good faith and intention to make the defense, then the truth or the legal sufficiency of it should be left to be tried and determined in the ordinary and regular way.'"  Cardello v. Brennan,6 Conn. L. Rptr. 492 (May 29, 1992, Pickett, J.) quoting Jennings v. Parsons, supra, 417-18.
The plaintiff's motion to strike the defendants' disclosure of defense is denied. CT Page 10096
/s/ Sylvester SYLVESTER, J.